Citation Nr: 1213476	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right eye uveitis. 

2.  Entitlement to an initial evaluation in excess of 20 percent for fibromyalgia. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee meniscus strain. 

4.  Entitlement to an initial compensable evaluation for chondromalacia patella of the right knee. 

5.  Entitlement to an initial compensable evaluation for hearing loss in the right ear.

6.  Entitlement to an effective date prior to December 3, 1996, for the grant of service connection for fibromyalgia.

7.  Entitlement to an effective date prior to December 18, 1997, for the grant of service connection for a left knee meniscus strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to June 1984 and from November 1990 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, VA received a document titled Appellant Subsequent Motion for Reconsideration Based on Clear and Unmistakable Error.  This was produced in response to the Board's March 2010 denial of a prior motion for reconsideration.  The April 2010 document does not comply with the requirements for appeal of the March 2010 reconsideration denial.  The Board will take no further action on the motion.  

The issues of entitlement to an initial evaluation in excess of 20 percent for fibromyalgia, entitlement to an initial evaluation in excess of 10 percent for a left knee disability, entitlement to an initial compensable evaluation for chondromalacia patella of the right knee, entitlement to an initial compensable evaluation for hearing loss in the right ear, entitlement to an effective date prior to December 3, 1996, for the grant of service connection for fibromyalgia, and entitlement to an effective date prior to December 18, 1997, for the grant of service connection for left knee meniscus strain are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  

FINDING OF FACT

The competent evidence of record links uveitis of the right eye to the Veteran's active duty service.  

CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for entitlement to service connection for right eye uveitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  This is unnecessary here with regard to the Veteran's right eye claim, however, because the Board is fully granting the claim of entitlement to service connection for right eye uveitis.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Entitlement to service connection for uveitis.

The Veteran has claimed that he has a right eye disorder which was due to his active duty service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board finds that service connection is warranted for uveitis of the right eye.  

The Board finds there is competent evidence of record of in-service injuries to the right eye.  

In January 1980, the Veteran reported he had a one week history of a foreign body sensation in the right eye.  Three days prior he had removal of a superficial foreign body  In 1990, the Veteran again sought treatment for a metallic foreign body in the right eye.  

The Board finds there is competent evidence of record of the post-service existence of a right eye disability.  

In November 1998 a clinical record included the impression of recent uveitis which had resolved. 

A February 2000 VA examination of the eyes reveals the Veteran complained of problems with his right eye.  It was noted that the ocular history was significant for recurrent anterior uveitis.  Physical examination was conducted.  The diagnoses were recurrent anterior uveitis or unknown etiology, mild non-proliferative retinopathy, ptosis of the left upper lid, myopia and presbyopia.  

A VA eye examination was conducted in September 2002.  The Veteran reported that there were times when his eye would twitch.  He reported an injury in the field.  A particle came into his eye when he was grinding something and left a scar.  He had reinjured it from time to time and it would swell up.  Physical examination was conducted.  The diagnoses were corneal opacity in the right eye secondary to a foreign body which was well healed and not in the visual axis, mild diabetic neuropathy in both eyes, early cataract in both eyes and glaucoma sustained secondary to optic nerve asymmetry.  

A VA eye examination was conducted in May 2006.  The Veteran reported that a metallic foreign body fell into his eyes during active duty.  He reported the foreign body was removed and treated.  The service treatment records were reviewed which included references to treatment for complaints of foreign bodies in the eye.  The pertinent diagnoses were corneal scar of the right eye secondary to metal foreign body injury occurring during active duty without residuals vision defects and without recurrent erosion of epithelial defect; no significant ptosis noted; and age related nuclear sclerosis (cataract) of both eyes with moderate diabetic retinopathy more likely than not secondary to diabetes mellitus.  At the time of the examination, the examiner opined that the Veteran was not visually disabled.  The Board notes that service connection was previously granted for a scar on the right cornea which was due to a foreign body.  

The Board finds there is competent evidence of record linking an eye disorder (uveitis) to the Veteran's active duty service.  

A VA eye examination was conducted in June 2010.  The examiner noted the Veteran was treated for injuries to the eyes on two occasions during active duty.  Physical examination was conducted.  The diagnosis was resolved right eye uveitis.  The examiner noted the Veteran had 20/20 vision in both eyes.  The examiner opined that it was at least as likely as not that the uveitis is related to the eye complaints noted during active duty.  The examiner cited to a medical treatise for support for the opinion that uveitis can occur secondary to an injury.  The examiner also noted the uveitis had resolved.  

There is no competent evidence of record which indicates that the Veteran did not have uveitis post-service as a result of his active duty service.  No health care professional has opined that the Veteran's uveitis was not etiologically linked to the Veteran's active duty service.  

The fact that the most recent VA examination indicates that the uveitis had resolved does not change the outcome of this decision.  The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." (Emphasis added).]  The claims file includes competent evidence documenting the presence of uveitis during the appeal period in the form of the clinical records dated in 1998 and 2000 which include references to uveitis which had been present during the appeal period.  

Based on the above and upon application of reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for uveitis of the right eye.  


ORDER

Service connection for uveitis of the right eye is granted.   


REMAND

The Veteran has disagreed with the effective dates assigned by a June 2000 rating decision which granted service connection for fibromyalgia effective from December 3, 1996 and for a left knee meniscus strain effective from February 18, 1997.  The Veteran has not been provided with a statement of the case regarding these claims.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  These issues must be remanded for issuance of a statement of the case.  

The Veteran has claimed entitlement to increased ratings for fibromyalgia, for a left knee meniscus strain, for chondromalacia patella of the right knee and for hearing loss in the right ear.  The last time the first three disabilities were evaluated by VA for compensation and pension purposes was in 2006 and the last time the Veteran's hearing acuity was evaluated was in 2008.  The Board believes that the passage of more than six years for the first three claims and 4 years for the hearing loss claim necessitates a finding that the examinations are stale.  Therefore, the Board finds that the Veteran should be afforded current VA compensation and pension examinations to adequately assess the degree of impairment of the service-connected fibromyalgia, left knee, right knee and hearing loss disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Board notes that there appears to be an overlap of symptomatology associated with the service-connected fibromyalgia and other service-connected disabilities.  The evidence of record demonstrates that the Veteran has been diagnosed with various orthopedic disorders.  Significantly, the pain which the Veteran has alleged is due to his fibromyalgia has been attributed numerous times to the various orthopedic disorders.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  The Board finds attempts must be made to separate the symptomatology associated with the service-connected fibromyalgia from those of the other service-connected disabilities to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and any representative, addressing the issues of entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia and entitlement to an effective date prior to December 18, 1997 for the grant of service connection for a left knee meniscus strain.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the current extent of symptomatology associated with the service-connected fibromyalgia.  The claims file must be made available to the examiner and pertinent documents should be reviewed in connection with the examination.  The examiner should describe the nature and severity of all symptoms of the Veteran's fibromyalgia, taking into consideration the Veteran's statements regarding the extent of his symptoms.  The examiner should specifically note if the Veteran's symptoms are constant, or nearly so, and refractory to therapy; or, if they are more likely episodic, but present more than one-third of the time, with exacerbations often precipitated by environmental or emotional stress or by overexertion.  The examiner should separate out, to the extent possible, the symptoms associated with the service-connected fibromyalgia from the Veteran's various orthopedic disorders, and if possible, describe what symptoms are associated with the service-connected fibromyalgia versus those symptoms associated with other disorders not related to the fibromyalgia.  

Inform the examiner that Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

A detailed rationale, including pertinent findings from the record, should be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.  

3.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the current extent of symptomatology associated with the service-connected left and right knee disabilities.  The claims file must be made available to the examiner and pertinent documents should be reviewed in connection with the examination.  The examiner should report the range of motion measurements for the knees, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including pain during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when either knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the either knee, and if so, to what extent.

A detailed rationale, including pertinent findings from the record, should be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.  

4.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the current extent of symptomatology associated with the service-connected right ear hearing loss.  The claims file must be made available to the examiner and pertinent documents should be reviewed in connection with the examination.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's right ear hearing loss disability.  The examination report should be annotated to indicate that a review of the claims file was conducted.  

A detailed rationale, including pertinent findings from the record, should be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.  

5.  After completing any further development deemed necessary, readjudicate the appeal.  If such action does not resolve any of the claims to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.



The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


